Citation Nr: 1618999	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-20 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a thoracolumbar spine disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from September 2003 to June 2009. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the RO in Milwaukee, Wisconsin.  Original jurisdiction over the claims file is now with the RO in St. Petersburg, Florida.

Although the RO adjudicated the cervical spine and thoracolumbar spine claims on the merits, the Board must first examine whether the evidence warrants reopening either claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted). 


FINDINGS OF FACT

1.  In a September 2010 rating decision, the RO denied service connection for cervical spine and lumbar spine disorders; the evidence associated with the claims file subsequent to the RO's September 2010 rating decision relates to an unestablished fact necessary to substantiate the claim; it is neither cumulative nor redundant of evidence already of record; and it raises a reasonable possibility of substantiating the claim.

2.  No current thoracolumbar spine disorder is etiologically related to an injury or disease in service.  

3.  No current cervical spine disorder is etiologically related to an injury or disease in service.  

4.  Current headaches are not etiologically related to an injury or disease in service or to any service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a thoracolumbar spine disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a cervical spine disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2015).

3.  A thoracolumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

4.  A cervical spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

5.  Headaches were not incurred in service and are not proximately due to or a result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Law and Regulations

The Veteran is seeking service connection for disorders of the cervical spine and thoracolumbar spine on the basis that each is related to incidents of wearing heavy gear during armed watch duty during a deployment aboard the USS George Washington.  She asserts that headaches are associated with the cervical spine disorder.  

The Board acknowledges that the claims and adjudications of the thoracolumbar spine issue have variously characterized the location of disability as back, mid back, low back, lumbar spine, lumbosacral spine, and thoracolumbar spine.  The issue of the cervical spine has also been characterized as upper back and neck pain.  The Board has considered both issues as inclusive of each characterization, but has utilized to the extent appropriate the terminology found in the rating schedule, which focuses on disabilities of the cervical spine and thoracolumbar spine.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Establishing entitlement to service connection on a direct basis requires three elements: (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Establishing service connection on a secondary basis also requires three elements: (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Application to Reopen

The RO initially denied a claim for service connection for disorders of the lumbar and cervical spine in a September 2010 rating decision.  Although the Veteran disagreed with the September 2010 decision, she did not perfect the appeal with submission of a VA Form 9.  The September 2010 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claim reopened in October 2012.  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the September 2010 decision, the evidence included the service treatment records.  The RO incorrectly noted that the report of medical history at service entry included the Veteran's account of recurrent back pain.  In fact, the July 21, 2003, report includes a negative response to that question.  The entrance examination includes normal findings for the spine and neck.  Service treatment records revealed treatment on several occasions for complaints of back and neck pain and a finding on chiropractic treatment of segmental dysfunction along the entire spine.  The service separation examination revealed that the segmental dysfunction had resolved with treatment.  The evidence also included a VA examination in March 2010 which found no pathology of the back or neck.  

Thus, at the time of the September 2010 rating decision, the evidence demonstrated treatment for back and neck complaints in service but no concurrent disability of the cervical or thoracolumbar spine.  

Evidence received since the September 2010 decision includes an opinion from the Veteran's private chiropractor dated in November 2012 which provides a diagnosis of recurrent thoracic spinal subluxation complex accompanied by regional myositis, and relates these diagnoses to service.  



As the new evidence relates to two unestablished facts at the time of the September 2010 decision and raises a reasonable possibility of substantiating the claims, the Board finds that reopening of claims of entitlement to service connection for cervical and thoracolumbar spine disorders is warranted.  

Service Connection-Merits Discussion

The service treatment records reveal that, upon examination, acceptance, and enrollment for service in July 2003, the Veteran's neck and spine were found to be clinically normal.  The Veteran was seen on June 25, 2004, for a chiropractic adjustment.  She noted complaint of thoracic spine pain and noted that she used to see a chiropractor in past.  The assessment was postural imbalance.  In December 2004, the Veteran was seen for complaint of right side pain and low back pain.  She noted that she had seen chiropractor in past.  On June 28, 2005, she complained of back pain after standing ASF watch.  She reported left side pain, at the top of the shoulder, next to the shoulder blade, and she also reported tingling, from the elbow down to the fingers, as well as associated headaches.  The diagnosis was a muscle sprain.  A July 7, 2008, Problem List includes a notation of chronic segmental dysfunction of thoracic, cervical, thoracic, sacroiliac, and pelvic regions.  

The Veteran was treated on October 6, 2008, for complaint of back problems while delivering a baby.  At that time, examination of the thoracolumbar spine showed no abnormalities and was normal in appearance.  There were no spasms, there was no step deformity and no unstable fracture site.  Range of motion was normal and pain was not elicited by motion.  Testing of disc impingement (straight-leg-raise) was negative.  The examiner's assessment was: "feared medical condition not demonstrated."  

The report of medical history completed by the Veteran and reviewed by a medical examiner on January 21, 2009, reveals notation of a history of recurrent back pain.  The examiner noted on the report that the Veteran had been diagnosed with segmental dysfunction of thoracic, cervical, and pelvic region, and that chiropractic treatments had resolved her symptoms.  

A February 7, 2009, Post-Deployment Health Care Provider Review, Interview, and Assessment, which apparently served as the service separation examination, reveals the Veteran's description of "Excellent" health.  She reported that she had no medical problems during her last deployment.  She reported that her health stayed about the same or got better during her deployment.  She reported that she did not have any back pain, muscle aches, swollen, stiff, or painful joints, or headaches, and that she did not experience such symptoms at any time during her deployment.  The examiner recommended no referrals based on this encounter.  

Thus, while the Veteran was treated in service for back and neck complaints, and she was treated by a chiropractor, at the end of her last deployment, four months before service separation, she was examined and found to be in good health and not experiencing any back or neck problems by her own description on the February 2009 report.  

The post-service evidence is essentially split as to the existence of a current disability of the cervical and/or thoracolumbar spine.  The Veteran has been examined three times since service separation by VA providers.  Each time, she was found to have no diagnosable disability of the cervical or thoracolumbar spine.  

The Veteran was afforded a VA General Medical examination in March 2010, at which time she noted that she had been seen by a Navy chiropractor while in service who informed her that she had a "flat" back and who straightened her back.  On physical examination, the thoracolumbar posture was normal, the Veteran's gait was normal, range of motion of the cervical and thoracolumbar spine was normal, and testing of disc impingement (straight-leg-raise) was negative.  There was no pathology diagnosed with regard to the neck or back.  

The report of a VA examination in July 2011 reveals no spasms, atrophy, erythema, or edema of the cervical or thoracolumbar spine.  The Veteran's posture and head position were normal and symmetric.  There was no kyphosis, list, scoliosis, or lumbar flattening.  Lumbar lordosis was preserved.  The Veteran reported tenderness to palpation of the paracervical, trapezii and rhomboid muscles.  Range of motion of the cervical spine was normal, both passive and active, except for forward flexion, which was 30 degrees with normal forward flexion reported as 45 degrees.  Upper extremity strength, reflexes, and sensation were normal.  X-rays were normal with the exception of mild straightening of the normal cervical lordosis, which was suggestive of muscle spasm.  Range of thoracolumbar motion revealed forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees, and rotation to 25 degrees.  Strength, reflexes, and sensation were all normal.  Straight-leg-raise testing was normal.  Lumbar X-rays were normal.  Thoracic X-rays revealed a minimal scoliosis.  The examiner's opinion was that the Veteran's current condition is not a result of, or aggravation of, events which occurred while in the military.  Myofascial pain syndrome pre-existed military service time and there was no objective medical evidence that events in the military permanently worsened or aggravated her underlying condition.  The X-ray findings of the thoracic spine were found not to be clinically relevant and not to be consistent with the clinical evaluation.  

The report of a VA examination in December 2014 reveals the Veteran's account that the pain first started when she came back from Iraq after having stood watch.  She began having trouble getting out of bed.  She experienced pain in the mid-back and up, but mainly the upper back.  Eventually, she started seeing a chiropractor whom she had seen when she was growing up.  She expressed concern about the examination she was receiving.  She stated that "[I]t feels like a general or regular physical.  [I] am not worried about my over all health, [I] am worried about [my] back."  She also stated "[I] feel like no one is asking about my pain.  [I] feel like no one is taking my back serious."  The Veteran reported that headaches come along when her back is out of place, or when she does not feel right.  She reported that she does not get the headaches as often when she is regularly seeing a chiropractor.  It varies depending on when her back is hurting.  It can be several weeks without headaches, or it can be twice weekly. 

On examination, range of motion was completely normal.  Repetition was not attempted because the examiner perceived a "high level of frustration" due to the Veteran's questions regarding why range of motion was being conducted.  Muscle strength was normal.  There was no atrophy.  Lower extremity reflexes and sensation were normal.  Straight-leg-raise testing was negative.  There was no intervertebral disc syndrome or radiculopathy.  There was no arthritis.  The examiner concluded that there was no back disability.  The examiner also noted a CT of the head dated July 2012, which was negative.  Regarding the October 2008 complaint of headache, the examiner found that this is not a diagnosis of headache, but was a neck complaint.  The examiner concluded that there was no documentation of complaint, evaluation, diagnosis, or treatment for headache in the military.  The examiner found that it is highly likely that her headaches are a symptom of anxiety or other undiagnosed psychosomatic disorder.  

Regarding the opinion that the Veteran's complaints have psychiatric origins, the Board notes a January 3, 2013, VA Nurse Practitioner's report which notes chronic thoracic /back pain and a diagnosis of add/anxiety disorder/depression, and which recommends a mental health consult. 

The RO obtained records from the Veteran's private chiropractor (Hover Chiropractic Clinic).  These records reveal that the Veteran was seen there prior to service, as early as 1998, as well as after service.  An August 1999 record reveals that the Veteran was seen after she fell forward one week prior while water skiing.  The impact resulted in a hyper-extension movement upon her lower back.  She also had been noticing some tension within the left scapular area as well as reflections upward into the neck (VBMS record 01/22/2010).  

A June 17, 2011, treatment record from Hover Chiropractic Clinic reveals the observation that the origin of the Veteran's mid-back pain is probably based in postural fatigue, as her daily schedule includes travel and classroom commitments in summer college courses (VBMS record 01/22/2013).  

In addition to chiropractic treatment records, the Veteran obtained opinions from her private chiropractors.  In a letter dated September 7, 2012, P. Stucky-LaGuardia, DC, noted that she had seen the Veteran for headaches, forward head posture, thoracic pain, and lumbo sacral pain and discomfort, since October 31, 2011.  She opined that it is more probable then not that some of the symptoms presented are a result of her service in the U S Navy (VBMS record 10/05/2012).  

In a letter dated November 14, 2012, T. Hover, DC, noted that the Veteran had been treated 28 times at that facility since March 2008.  The diagnosis cited "recurrent thoracic spinal subluxation complex" that is accompanied by "regional myositis" diffusely through the parathoracic and scapular muscle networks.  Related symptomatology included consistent bilateral regional pain whether active or inactive.  The condition was reported to affect area mobility and stamina as well as its "support efficiencies."  The Veteran reported an event occurring in late 2004 during her service in the U S Navy which involved a period of ASF watches that required sustained postures fully armed and equipped.  While the chiropractor acknowledged that he had treated the Veteran since November 1998, prior to service, he noted that these visits were for spinal symptoms that were varied in location, non-limiting, and transient in their presence, and that each pre-service episode revealed a complete recovery with no need for ongoing treatment.  In contrast, since service, the Veteran has struggled consistently with her condition and frequently has pursued supportive care.  The chiropractor opined that, given the cumulative traumatic nature of the 2004 onset, the contrasting properties of treatment needs now, when compared to pre-2004, the consistency of the area involved, and the recurrent properties of the associated symptoms, the current spinal condition is at least as likely as not due to her service in the U S Navy (VBMS record 11/19/2012). 

The Veteran submitted a March 7, 2014, letter from a chiropractor (P. Yocum, DC) who identified himself as a "Diagnostic Consultant" for the stated purpose of assisting the Veteran with defining and explaining any applicable injuries or illnesses on which benefits will be applied for, and providing the VA reader with acceptable objective data supporting any qualifying illness or injury as well as the basis on which service connection has been claimed by this Veteran.  The statement offers a new diagnosis of cervical spondylosis (also described as sub optimal segmental motion), which has not previously appeared in the treatment record.  The opinion states that this is a "military related condition" and "may well have worsened over time."  While the opinion states that she has a thoracolumbar spine condition which is military related, the diagnosis is not identified.  The opinion also disputes the pre-service existence of a cervical or lumbar spine disorder.  

Thus, it was the opinion of the March 2010, July 2011, and December 2014 VA examiners that the Veteran has no current disorders of the cervical or thoracolumbar spine.  It was the opinion of one of the Veteran's private chiropractors that she has a current diagnosis of, essentially, "pain" and "discomfort," and that some of these symptoms are a result of service.  It was the opinion of another private chiropractor that she has a diagnosis of recurrent thoracic spinal "subluxation complex" accompanied by "regional myositis," which began in service in 2004.  And, it is the opinion of yet another private chiropractor, also identified as a diagnostic consultant, that she has a diagnosis of "cervical spondylosis" and an unidentified thoracolumbar "condition" which are military related.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991). 

As the service entrance examination includes normal findings for the head, neck, and spine, and as she experienced symptoms involving each during service, the Board finds that the presumption of soundness attaches and is not rebutted.  The Veteran had no pertinent pre-existing diseases or defects.  Her documented and undisputed history of pre-service chiropractic treatments is not sufficient to rebut the presumption of soundness in light of the lack of any diagnosis of a chronic condition prior to service, and the normal examination results at entry.  

Perhaps the most difficult determination in this case involves the existence of a current disability.  The examiners who opine in favor of a current diagnosis, each provides a different diagnosis.  Complicating matters further, the chiropractic diagnoses include terminology which appears to have different meaning in the chiropractic context than the same terms have in the medical context.  For instance, subluxation, in the medical context, is defined as an incomplete or partial dislocation of a joint.  However, in the chiropractic context, it is any mechanical impediment to nerve function.  See Dorland's Illustrated Medical Dictionary 1817 (31st ed. 2007).  In other words, what should be detectible on X-ray in the medical context, is only detectible by the chiropractor in the chiropractic context.  

The term "spondylosis" has a clear medical definition.  It is defined as (1) ankylosis of a vertebral joint, or (2) degenerative spinal changes due to osteoarthritis.  See Dorland's Illustrated Medical Dictionary 1780 (31st ed. 2007).  The Board finds the opinion of the December 2014 examiner to be the most persuasive on the existence of arthritis as that report is consistent with the X-ray findings.  The finding that there is no arthritis, and the normal or near-normal range of motion results are persuasive evidence against the diagnosis of spondylosis in the medical context.  In the chiropractic context the term "spondylosis" appears simply to mean sub-optimal segmental motion.  Again, a condition that is only detectible by the chiropractor.  

Regarding the September 7, 2012, statement of P. Stucky-LaGuardia that some of the symptoms of headaches, forward head posture, thoracic pain, and lumbo sacral pain and discomfort are a result of service, this is essentially an inconclusive opinion as it does not establish with any degree of certainty which symptoms are believed related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

Regarding the November 2012 opinion of T. Hover, while the opinion provides a persuasive argument against a pre-service disorder, it does not provide any meaningful rationale as to how the "recurrent thoracic spinal subluxation complex" and "regional myositis" diagnosed by that examiner is related to service.  The fact that, since service, the Veteran has struggled consistently with her condition and frequently has pursued supportive care, is not probative of an in-service etiology.  Moreover, the chiropractor's citation of onset of the condition in late 2004 is not consistent with the service treatment records or the initial post-service records.  First, there was no diagnosis regarding the neck or back in late 2004.  The condition diagnosed in June 2005, related to standing ASF watch, was a muscle sprain, not "recurrent thoracic spinal subluxation complex" and "regional myositis."  

More significant, the Veteran was examined several times over the five years remaining in service, and shortly after service, and was found to be free of any cervical or lumbar disorders.  She was provided a comprehensive spine examination in October 2008, the results of which were normal.  When examined in February 2009, she not only had normal findings, but specifically denied any pertinent symptoms, describing her health as excellent and noting no medical problems during her deployment, and specifically denying back pain, muscle aches, swollen, stiff, or painful joints, or headaches.  Her initial post-service VA examination in March 2010 included normal findings for the cervical and thoracolumbar spine.  The failure of T. Hover to address this significant contradictory evidence undermines the credibility that can be attached to this opinion.  The weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

Regarding the March 7, 2014, opinion from P. Yocum, the Board notes again that no specific diagnosis is provided with respect to the thoracolumbar spine other than a "condition."  And, the opinion regarding worsening of the described "cervical spondylosis" is essentially inconclusive.  The statement that cervical spondylosis is a "military related condition," is also not explained in terms of the service treatment records, which contain no such diagnosis, and which contain two normal spine examinations toward the end of her service, or in terms of the normal findings shortly after service separation in March 2010.  

The Board acknowledges the Veteran's assertion in a May 2014 VA Form 21-4238 (Statement in Support of Claim) that, after her 2004 complaint of back and neck pain, "the aching never went away."  However, this directly contradicts her statement made in February 2009 that she did not have any back pain, muscle aches, or swollen, stiff, or painful joints.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing these conflicting statements, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the February 2009 statement is significant.  Furthermore, because that account was presented in the context of routine medical evaluation, it seems likely that she would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast the May 2014 account was made in the context of a claim for VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as she remembers them.  Thus, her competency is not at issue with regard to recounting the persistence of symptoms.  Rather, it is the credibility of the May 2014 account which the Board finds is lacking.  Simply put, the February 2009 report is more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

In summation of the Board's findings with respect to the presence of a current disability and a nexus to service, the Board finds that the Veteran does have a current chiropractic disorder affecting the cervical, thoracic, and lumbar spine, and resulting in recurrent pain in these areas.  The fact that no two of her chiropractors agree on a diagnosis does not preclude a finding that she has a chiropractic disorder.  However, the evidence purporting to relate these varying diagnoses to service is entirely based on inaccurate or nonexistent citation and discussion of the facts pertinent to service.  Opinion evidence that is based on inaccurate facts is not credible evidence.  As discussed above, the Veteran's assertion of continuing symptoms since 2004 is not credible.  Accordingly, the Board finds that the evidence in favor of a relationship between a current chiropractic disorder and service has not attained relative equipoise with the evidence establishing post-service onset.  

The Veteran clearly believes that a current chiropractic disorder is related to service and the Board has considered her assertions.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that distinguishing among the various diagnosis offered in this case and relating a current diagnosis of a chiropractic disorder to an incident or incidents of guard duty in service is not the equivalent of relating a broken bone to a specific injury (Jandreau, at 1377) and is not capable of lay observation.  The Board also notes that the diagnoses in service, e.g, sprain, were different than any current diagnosis.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between a claimed chiropractic disorder and service.  

As the Veteran served during the Persian Gulf War, and as she has reported signs and symptoms involving joint pain, muscle pain, and headaches, the Board has considered the applicability of the Persian Gulf War provisions.  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  

In this case, the RO has not developed or adjudicated the claim under the Persian Gulf War provisions.  However, the Veteran is shown to have served upon the USS George Washington, an aircraft carrier which is known to have been present in the Persian Gulf and the Gulf of Oman at various times during the period of the Veteran's service.  It is not confirmed whether she was on board during those periods.  However, the Board finds that additional development is not warranted along these lines.  The Veteran has not been diagnosed with fibromyalgia or any medically unexplained chronic multisymptom illness as contemplated under 38 C.F.R. § 3.317(a)(1)(ii)(2)(i)(B).  Moreover, to constitute a "qualifying" chronic disability under the Gulf War provisions, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Here, the post-service complaints have been attributed to established chiropractic diagnoses of varying description, and she appears to support the attribution of her symptoms to those diagnoses.  Accordingly, there is not a "qualifying" chronic disability under the Gulf War provisions.  

As a preponderance of the evidence is against the essential element of nexus, the Board concludes that service connection for a cervical spine disorder and a thoracolumbar spine disorder is not warranted.  As the Veteran's headaches have been attributed to the nonservice-connected cervical spine disorder, and as this is consistent with her assertions, service connection is also not warranted for headaches.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to her in October 2012 and January 2013 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  Based on the Veteran's authorizations, the RO obtained records from Rice Lake Physical Therapy, Hover Chiropractic Clinic, and Stucky Chiropractic Center.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions.  The Veteran has made no specific allegations as to the inadequacy of the March 2010 or July 2011 opinions.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the Veteran has disputed the type of examination provided to her in December 2014.  In December 2014 correspondence, she questioned why she was provided a general medical examination, stating: I guess I am confused why I am being examined by a general practitioner for back issues.  Why am I not being seen by a specialist?"  The Board notes that the individual who conducted the examination and provided the opinion is a physician.  The Board notes that while VA examinations must be conducted by, and opinions offered by, competent medical professionals, there is no duty on the part of VA to provide an examination or opinion by a specialist.  The Veteran has offered no basis to challenge the competence of the December 2014 examiner to provide an opinion on the nature and etiology of disorders of the back, neck, and spine.  She has also disputed the types of testing conducted by the examiner, specifically asserting that the range of motion testing was a test of her hips, not her back.  The Board observes that the testing provided by VA examiners is part of a standardized examination procedure which is designed to accurately and consistently implement VA regulations and procedures for diagnosing and evaluating disabilities of the spine.  The Board finds that the Veteran's assertions are not a persuasive basis to question the adequacy of the examination or to order a new examination.  




ORDER

Reopening of service connection for a thoracolumbar spine disorder is granted.  

Reopening of service connection for a cervical spine disorder is granted.  

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for headaches is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


